 



Exhibit 10.2

Zimmer Holdings, Inc.

2001 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD GRANTED TO

AWARD RECIPIENT: o

STOCK AWARD SHARES: o

AWARD DATE: o

Compensation and Management Development Committee:

Gentlemen:

     You have advised me that I have been granted the above restricted stock
award subject to the terms, restrictions and conditions set forth in this
agreement, including the provision that receipt of the shares of the stock award
is contingent upon my remaining in the continuous employ of Zimmer Holdings,
Inc. or a subsidiary for period of five years from the Award Date. I understand
that some or all of such shares may be forfeited if I leave the Company prior to
that time, and it is expected that I will retain the stock I receive upon the
lapse of the restrictions consistent with the Company’s retention guidelines in
effect at the time the restrictions lapse.

     My signature below indicates my agreement to all the terms, restrictions
and conditions herein set forth.

     

--------------------------------------------------------------------------------

Date  

--------------------------------------------------------------------------------

Signature

ZIMMER HOLDINGS, INC.
2001 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD

     1. STOCK AWARD

     Under the terms of the Zimmer Holdings, Inc. 2001 Stock Incentive Plan (the
“Plan”) the Compensation and Management Development Committee of the Board of
Directors of Zimmer Holdings, Inc. (the “Committee”) has granted to the Award
Recipient on the Award Date an award of restricted Zimmer Holdings, Inc. Common
Stock, par value $0.01 per share (“Common Stock”), as designated herein subject
to the terms, conditions, and restrictions set forth in this agreement (this
“Stock Award”). The purposes of such Stock Award is to motivate and retain the
Award Recipient as an employee of Zimmer Holdings, Inc. (the “Company”) or a
subsidiary of the Company, to encourage the Award Recipient to continue to give
best efforts for the Company’s future success, and to further the opportunity
for stock ownership by the Award Recipient in order to increase the Award
Recipient’s proprietary interest in the Company. Except as may be required by
law, the Award Recipient is not required to make any payment (other than
payments for taxes pursuant to Section 5 hereof) or provide any consideration
other than the rendering of future services to the Company or a subsidiary of
the Company.

1



--------------------------------------------------------------------------------



 



     2. STOCK CERTIFICATES

     The stock certificate(s), if any, evidencing the shares of this Stock Award
shall be registered on the Company’s books in the name of the Award Recipient as
of the Award Date. Physical possession or custody of such stock certificate(s),
if any, shall be retained by the Company or by a bank or other institution in
accordance with rules adopted by the Committee until such time as the applicable
Restriction Period ends as set forth in Section 3 of this agreement or such
earlier termination of employment described in Section 3 of this agreement.

     While in its possession, the Company reserves the right to place a legend
on the stock certificate(s) restricting the transferability of such
certificate(s) and referring to the terms and conditions (including forfeiture)
approved by the Committee and relating to the shares represented by the
certificate(s). After the applicable Restriction Period, or earlier termination
of employment, referred to above, ends, the Company shall cause an unlegended
stock certificate(s) covering the requisite number of vested shares registered
on the Company’s books in the name of the Award Recipient or Award Recipient’s
beneficiary(ies), as appropriate, to be delivered to such person(s) as soon as
practicable after the applicable Restriction Period ends.

     The Company shall not be required to issue or deliver any certificate or
certificates for shares of its Common Stock upon the end of the Restriction
Period prior to (i) the admission of such shares to listing on any stock
exchange on which the stock may then be listed, (ii) the completion of any
registration or other qualification of such shares under any state or federal
law or rulings or regulations of any governmental regulatory body, or (iii) the
obtaining of any consent or approval or other clearance from any governmental
agency, which the Company shall, in its sole discretion, determine to be
necessary or advisable.

     3. RESTRICTIONS AND FORFEITURES

     Except as otherwise provided in this Section 3, shares of stock covered by
this Stock Award shall be subject to the restrictions and conditions set forth
herein during the period from the Award Date until such shares become vested and
nonforfeitable (the “Restriction Period”).

     Except as set forth in this section 3, one third of this Stock Award shall
become vested and nonforfeitable on the third anniversary of the Award Date
provided the Award Recipient has been continuously employed by the Company or a
subsidiary of the Company since the Award Date; an additional third of this
Stock Award shall become vested and nonforfeitable on the fourth anniversary of
the Award Date provided the Award Recipient shall have been continuously
employed by the Company or a subsidiary of the Company since the Award Date; and
the final third of this Stock Award shall become vested and nonforfeitable on
the fifth anniversary of the Award Date provided the Award Recipient shall have
been continuously employed by the Company or a subsidiary of the Company since
the Award Date.

     (a) Except as set forth below, during the Restriction Period, the Award
Recipient may not sell, transfer, pledge or assign any of the shares of stock
covered by this Stock Award which have not vested.

     (b) Except as the Committee may otherwise determine, the Award Recipient
shall have with respect to the stock covered by this Stock Award all of the
rights of a stockholder of the Company, including the right to vote the shares
and receive dividends and other distributions provided that distributions in the
form of stock shall be subject to the same restrictions as the stock of the
underlying Stock Award. Certificates for shares of stock covered by this Stock
Award shall be delivered to the Award Recipient after the Restriction Period
shall have expired without any forfeiture occurring with respect to such shares.

     (c) Except as set forth below, if during the Restriction Period the Award
Recipient terminates employment with the Company or a subsidiary for any reason
other than retirement, death or disability, the shares covered by this Stock
Award that are not already vested shall be forfeited and will be deemed to be
reacquired by the Company. If during the Restriction Period and after the Award
Recipient has been continuously employed for one year or more from Award Date,
the Award Recipient terminates employment with the Company or a subsidiary on
account of retirement, death or disability, the restrictions with respect to all
the shares of this Stock Award shall be waived and the shares will be deemed
fully vested. In the event of the termination of an Award Recipient’s employment
by the Company, other than for cause, retirement, death or disability, after one
year of continuous employment with the Company after the Award Date, a pro rata
portion of this Stock Award shall be deemed vested as shown in Schedule A to
this agreement. Such pro rata portion shall include the portion, if any, of this
Stock Award already vested under the terms of this agreement. “Retirement” shall
mean the Award Recipient’s termination of employment with the Company or a
subsidiary on or after (i) the Award Recipient’s 65th birthday, (ii) the Award
Recipient’s 55th birthday after having completed 10 years of service with the
Company or any of its subsidiaries, or (iii) the date the sum of the

2



--------------------------------------------------------------------------------



 



Award Recipient’s age plus years of service, when rounded up to the next highest
number, equals at least 70 and the Award Recipient has completed ten years of
service with the Company or any of its subsidiaries and the Award Recipient’s
employment terminates for any reason other than death, disability, resignation,
willful misconduct, or activity deemed detrimental to the interest of the
Company and, where applicable, the Award Recipient has executed a general
release and/or a covenant not to solicit as required by the Company.
“Disability” shall mean qualifying and receiving payments under a disability pay
plan of the Company. “Cause” shall mean termination by the Company of the Award
Recipient’s employment upon the willful and continued failure by the Award
Recipient to substantially perform the Award Recipient’s duties with the Company
(other than any such a failure resulting from the Award Recipient’s incapacity
due to physical or mental illness) for a period of at least 30 days after a
written demand for substantial performance is delivered to the Award Recipient,
which demand specifically identifies the manner in which the Award Recipient has
not substantially performed the Award Recipient’s duties, or the willful
engaging by the Award Recipient in conduct which is demonstrably and materially
injurious to the Company or its subsidiaries, monetarily or otherwise. No act,
or failure to act, on the Award Recipient’s part shall be deemed willful unless
done, or omitted to be done, by the Award Recipient not in good faith and
without reasonable belief that the Award Recipient’s act, or failure to act, was
in the best interest of the Company. In the event of special circumstances as
determined by the Committee, the Committee may, in its sole discretion where it
finds that a waiver would be in the best interests of the Company, waive any
restrictions then remaining with respect to all or part of the stock awarded
pursuant to this Stock Award and accelerate the vesting with regard to such
Stock Award or part thereof. For the purposes of this Stock Award, service with
Bristol-Myers Squibb Company and its subsidiaries and affiliates before the
effective date of the Plan shall be included as service with the Company.

     (d) In the event that the Award Recipient fails promptly to pay or make
satisfactory arrangements as to the Withholding Tax Obligation as provided in
Section 5, all shares then subject to restriction shall be forfeited by the
Award Recipient and will be deemed to be reacquired by the Company.

     (e) The Award Recipient may, at any time prior to the expiration of the
Restriction Period, waive all rights with respect to all or some of the shares
covered by this Stock Award by delivering to the Company a written notice of
such waiver.

     (f) Any shares covered by this Stock Award which are forfeited by the Award
Recipient shall be available for use under the Plan in accordance with Section 3
of the Plan.

     (g) (i) A transfer of an Award Recipient from the Company to a subsidiary,
or vice versa, or from one subsidiary to another, (ii) a leave of absence, duly
authorized in writing by the Company, for military service or sickness or for
any other purpose approved by the Company if the period of such leave does not
exceed ninety (90) days, and (iii) a leave of absence in excess of ninety (90)
days, duly authorized in writing, by the Company, provided the Award Recipient’s
right to reemployment is guaranteed either by a statute or by contract, shall
not be deemed a termination of employment. However, failure of the Award
Recipient to return to the employ of the Company at the end of an approved leave
of absence shall be deemed a termination. During a leave of absence as defined
in (ii) or (iii), the Award Recipient will be considered to have been
continuously employed by the Company but such period shall not be counted in
determining the period of employment for vesting purposes of this Section 3.

     (h) (i) The Award Recipient agrees that, during the Restriction Period and
for the Non-Competition Period set forth below, except with the prior written
consent of the Company, the Award Recipient shall not in any way, directly or
indirectly, own, manage, operate, control, accept employment or a consulting
position with or otherwise advise or assist or be actively connected with or
have any financial interest in, directly or indirectly, any enterprise which
engages in, or otherwise carries on, any business activity in competition with
the business of the Company in any geographic area (including, without
limitation, the United States and each county in the State of California in
which the Company from time to time sells or offers its products for sale) in
which it engages in such business. The Award Recipient recognizes that the
Company’s business is worldwide in scope in that it directly advertises and
solicits business from customers wherever they may be found. Wherever “Company”
is used in this sub-section (h), it shall include all subsidiaries and
affiliates of the Company. The Award Recipient further agrees that during the
periods referenced above the Award Recipient shall not take any action which
might divert from the Company or any of its affiliates, successors or assigns
any opportunity which would be within the scope of its or their respective
present or future operations or business. It is understood that ownership of not
more than one percent (1%) of the equity securities of a public company shall in
no way be prohibited pursuant to the foregoing provisions.

          (ii) For purposes of this sub-section (h), the Non-Competition Period
shall be a period of one year commencing on the date of the Award Recipient’s
termination of employment for any reason.

     4. DEATH OF AWARD RECIPIENT

     In the event of the Award Recipient’s death prior to the delivery of vested
shares hereunder, such shares shall be delivered to the Award Recipient’s
estate, upon presentation to the Committee of letters testamentary or other
documentation satisfactory to the Committee.

3



--------------------------------------------------------------------------------



 



     5. TAXES

     At such time as the Company is required to withhold taxes with respect to
this Stock Award covered hereby, or at an earlier date as determined by the
Company, the Award Recipient shall make remittance to the Company of an amount
sufficient to cover the Company’s withholding obligation, if any, with respect
to federal, state or local income or FICA or earnings tax or any other
applicable tax assessment (plus interest or penalties thereon, if any, caused by
a delay in making such payment) incurred with respect to such Stock Award,
including dividends payable to the Award Recipient (the “Withholding Tax
Obligation”). The Company and its subsidiaries shall, to the extent permitted by
law, have the right to deduct such Withholding Tax Obligation from any payment
or distribution of any kind otherwise payable or distributable to the Award
Recipient, including Common Stock subject to this Stock Award and dividends on
such Common Stock; provided, in the case of Common Stock, that the market value
of the shares withheld may not exceed the Company’s minimum required Withholding
Tax Obligation with respect to this Stock Award. Prior to vesting of the shares
covered by this Stock Award, the dividends payable to the Award Recipient will
be compensation (wages) for tax purposes and will be included on the Award
Recipient’s W-2 form.

     6. CHANGES IN CAPITALIZATION

     If prior to the expiration of the Restriction Period changes occur in the
outstanding Common Stock by reason of stock dividends, recapitalization,
mergers, consolidations, stock splits, combinations or exchanges of shares and
the like, the number and class of shares subject to this Stock Award shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive. If as a result of any adjustment under this paragraph any Award
Recipient should become entitled to a fractional share of stock, the Award
Recipient shall have the right only the adjusted number of full shares and no
payment or other adjustment will be made with respect to the fractional share so
disregarded.

     7. NOTICE

     Until the Award Recipient is advised otherwise by the Committee, all
notices and other correspondence with respect to this Stock Award will be
effective upon receipt at the following address:

     Compensation and Management Development Committee of the Board of Directors
of Zimmer Holdings, Inc.

Zimmer Holdings, Inc.
345 East Main Street
Post Office Box 708
Warsaw, Indiana 46581-0708

     8. NO ADDITIONAL RIGHTS

     Except as explicitly provided in this agreement, this agreement will not
confer any rights upon the Award Recipient, including any right with respect to
continuation of employment by the Company or any of its subsidiaries or any
right to future awards under the Plan. In no event shall the value, at any time,
of this agreement, the Common Stock covered by this agreement or any other
benefit provided under this agreement be included as compensation or earnings
for purposes of any other compensation, retirement, or benefit plan offered to
employees of the Company or its subsidiaries unless otherwise specifically
provided for in such plan.

     9. CONSTRUCTION AND INTERPRETATION

     The Board of Directors of the Company (the “Board”) and the Committee shall
have full authority and discretion, subject only to the express terms of the
Plan, to decide all matters relating to the administration and interpretation of
the Plan and this agreement and all such Board and Committee determinations
shall be final, conclusive, and binding upon the Award Recipient and all
interested parties. The terms and conditions set forth in this agreement are
subject in all respects to the terms and conditions of the Plan, as amended from
time to time, which shall be controlling. This agreement contains the entire
understanding of the parties and may not be modified or amended except in
writing duly signed by the parties. The waiver of, or failure to enforce, any
provision of this agreement or the Plan by the Company will not constitute a
waiver by the Company of

4



--------------------------------------------------------------------------------



 



the same provision or right at any other time or a waiver of any other provision
or right. The various provisions of this agreement are severable and any
determination of invalidity or unenforceability of any provision shall have no
effect on the remaining provisions. This agreement will be binding upon and
inure to the benefit of the successors, assigns, and heirs of the respective
parties. The validity and construction of this agreement shall be governed by
the laws of the State of Indiana.

            ZIMMER HOLDINGS, INC.
      By                        

5